


EXHIBIT 10.6

 

IRONWOOD PHARMACEUTICALS, INC.

 

EXECUTIVE SEVERANCE AGREEMENT

 

This Severance Agreement (this “Agreement”) is made as of the        day of
                  ,            (the “Effective Date”) by and between Ironwood
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
                                 (the “Executive”).

 

WHEREAS the Executive currently serves as an executive officer of the Company;
and

 

WHEREAS the Company desires to provide for severance benefits for the Executive
in specified circumstances that may arise on or after the Effective Date;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, the Company and the Executive agree as follows:

 

1.                                      Severance Benefits.

 

(a)                                 If the Executive’s employment terminates by
reason of an Involuntary Termination or Constructive Termination, (i) the
Company will pay the Executive an amount equal to twelve (12) months of his or
her base salary, at the rate in effect immediately prior to the Involuntary
Termination or Constructive Termination, as applicable (the “Salary Payment”),
(ii) if the termination occurs prior to the payment of an annual cash incentive
award from the prior completed year, the Company will pay the Executive such
unpaid award to the extent the Executive would have received such award should
he or she have been employed on the date such awards are paid to the rest of the
Company (the “Prior Year Bonus Payment”), (ii) the Company will pay the
Executive a pro rata amount of the Executive’s annual cash incentive award
target for the current year (pro-rated based on the percentage of the year
worked prior to the termination) (the “Current Year Bonus Payment”), (iii) the
Company will pay the Executive an additional amount equal to the Executive’s
full annual cash incentive award target for the current year (the “Additional
Bonus Payment”) (collectively, the Prior Year Bonus Payment, if any, the Current
Year Bonus Payment, and the Additional Bonus Payment are referred to as the
“Aggregate Bonus Payment”), (iv) provided that the Executive timely elects
continued medical coverage pursuant to Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended, the Company will
permit the Executive to continue to participate in its group medical plan for
twelve (12) months following the date of the termination of the Executive’s
employment (the “Termination Date”) at the same rate that the Executive would be
required to contribute toward such coverage if he or she were actively employed
(the “COBRA Coverage”), and (v) the Executive will be eligible for outplacement
assistance, consistent with industry standards for similarly situated executive
officers in the pharmaceutical industry, as determined by the Compensation
Committee in its discretion (the “Outplacement Assistance”, collectively with
the Salary Payment, the Aggregate Bonus Payment, and the COBRA Coverage, the
“Severance Benefits”).

 

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the foregoing, any
obligation of the Company to provide the Severance Benefits is conditioned on
the Executive’s (i) continuing through the Termination Date to perform his or
her job duties satisfactorily and otherwise complying with the Company’s
rules and policies, (ii) subject to Section 2 below, signing a separation
agreement on terms and conditions satisfactory to the Company, which separation
agreement will contain among other terms a general release of claims (the
“Release of Claims”) and that will incorporate and affirm the Executive’s
compliance with his or her obligations under the Proprietary Information and
Inventions and Noncompetition Agreement between the Executive and the Company
(the “Restrictive Covenants Agreement”), and (iii) continuing to comply with his
or her obligations to the Company and its affiliates that survive termination
the Executive’s employment, including without limitation pursuant to the
Restrictive Covenants Agreement.  The Executive’s timely execution and
non-revocation of the Release of Claims (other than as provided in Section 2
below) is a condition precedent to the Executive’s right to receive the
Severance Benefits.  The Release of Claims will create legally binding
obligations on the part of the Executive, and the Company therefore advises the
Executive to seek the advice of an attorney before signing the Release of
Claims.  The Executive’s compliance with the Restrictive Covenants Agreement is
a condition precedent to the Executive’s right to retain the Severance Benefits,
and the Executive will be required to disgorge any Severance Benefits received
if he or she breaches the Restrictive Covenants Agreement.

 

(c)                                  In the event that, in the determination of
the Company, the Company’s provision of the COBRA Coverage as described in
Section 1(a)(iii) above in could reasonably be expected to subject the Company
to any tax or penalty under the Patient Protection and Affordable Care Act (as
amended from time to time, the “ACA”) or could reasonably be expected to subject
any highly compensated individual employed or formerly employed by the Company
to adverse tax consequences under Section 105(h) of the Internal Revenue Code of
1986, as amended (the “Code”), or applicable regulations or guidance issued
under the ACA or Section 105(h) of the Code, the Company and the Executive will
work together in good faith, consistent with the requirements for compliance
with, or exemption from, Section 409A of the Code (“Section 409A”), to
restructure such benefit in a manner intended to result in a benefit that is or
remains exempt from Section 409A.

 

(d)                                 Subject to Sections 2 and 7 below, any
Salary Payment and Aggregate Bonus Payment to which the Executive is entitled
hereunder will be paid in a lump sum on the first regular payroll date of the
Company following the sixtieth (60th) calendar day following the Termination
Date.  In no event will any Outplacement Assistance provided to the Executive
hereunder extend beyond the December 31 of the second year following the
calendar year in which the Termination Date occurs, and any reimbursement by the
Company of Outplacement Assistance expenses paid by the Executive will be paid
no later than December 31 of the third year following the calendar year in which
the Termination Date occurs.

 

2.                                      Change of Control Severance Benefit
Plan.  In the event that an Involuntary Termination or a Constructive
Termination would, but for this Section 2, entitle the Executive to both the
Severance Benefits and severance payments and benefits under the Company’s
Change of Control Severance Benefit Plan, as amended and restated on April 26,
2014, and as may be further amended from time to time (the “Severance Plan”, and
the “Severance Plan Benefits”), the Executive will be entitled to receive the
greater of the Severance Benefits and the Severance

 

2

--------------------------------------------------------------------------------


 

Plan Benefits, determined on a payment-by-payment or benefit-by-benefit basis;
provided, however, that

 

(a)                                 an amount equal to the Salary Payment and
the Aggregate Bonus Payment will be paid in accordance with the timing set forth
in Section 1(d) above,

 

(b)                                 any severance amounts determined by
reference to the Executive’s base salary or annual cash incentive award to which
the Executive is entitled in excess of the Salary Payment and the Aggregate
Bonus Payment will be paid in accordance with the timing set forth in
Section 2.1 of the Severance Plan (and the Executive hereby waives any right or
entitlement to payment under the Severance Plan of any portion of any such
Severance Plan severance amounts other than such excess),

 

(c)                                  the COBRA Payments and Outplacement
Assistance and any similar amounts under the Severance Plan shall be paid or
provided without duplication,

 

(d)                                 none of the Severance Benefits will be
conditioned upon the Release of Claims if the Termination Date occurs (i) after
a Change of Control (as defined in the Severance Plan),  or (ii) in the period
commencing thirty (30) days prior to the earlier of (x) the date that the
Company first publicly announces it is conducting negotiations leading to a
Change of Control, and (y) the date that the Company enters into a definitive
agreement that would result in a Change of Control (even though still subject to
approval by the Company’s stockholders and other conditions and contingencies),
and

 

(e)                                  payments hereunder and under the Severance
Plan shall in all event be paid in a manner calculated to preserve their
exemption under Section 409A, as determined by the Company.

 

3.                                      Withholding.  All payments made by the
Company hereunder shall be reduced by any tax or other amounts required to be
withheld by the Company under applicable law.

 

4.                                      Effect on Employment.  Nothing contained
herein limits the Company’s right to terminate the Executive’s employment at any
time.

 

5.                                      Governing Law.  This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Massachusetts, without giving effect to the conflict of law
principles thereof.  Any action brought by any party to this Agreement shall be
brought and maintained in a court of competent jurisdiction in Middlesex or
Suffolk Counties in the Commonwealth of Massachusetts, and each party hereby
consents to the exclusive jurisdiction of such courts.

 

6.                                      Assignment.  Neither the Company nor the
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other;
provided, however, that (a) the Executive’s economic rights hereunder will
automatically be assigned by the Executive to his or her estate or beneficiaries
upon the death of the Executive and (b) the Company will assign its rights and
obligations under

 

3

--------------------------------------------------------------------------------


 

this Agreement without the consent of the Executive in the event that the
Company is a party to a reorganization, consolidation, merger, or sale of all or
substantially all of its stock, and (c) the Company will cause an acquirer of
all or substantially all of its assets to assume this Agreement.  This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
and their respective successors, executors, administrators, heirs and permitted
assigns.

 

7.                                      Section 409A.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, if at the time of the termination of the Executive’s employment,
the Executive is a “specified employee,” as defined below, any and all amounts,
if any, payable under this Agreement on account of such termination of
employment that constitute deferred compensation and would (but for this
provision) be payable within six (6) months following the date of termination,
shall instead be paid, without interest, on the next business day following the
expiration of such six (6) month period or, if earlier, upon the Executive’s
death.

 

(b)                                 For purposes of this Agreement, all
references to “termination of employment” and correlative phrases shall be
construed to require a “separation from service” (as defined in
Section 1.409A-1(h) of the Treasury regulations after giving effect to the
presumptions contained therein), and the term “specified employee” means an
individual determined by the Company to be a specified employee under Treasury
regulation Section 1.409A-1(i).

 

(c)                                  Each payment made under this Agreement
shall be treated as a separate payment and the right to a series of installment
payments, if any, under this Agreement is to be treated as a right to a series
of separate payments.

 

(d)                                 The parties agree that their intent is that
payments and benefits under this Agreement be exempt from Section 409A to the
greatest extent applicable.  This Agreement shall be interpreted accordingly to
be exempt from Section 409A, and all provisions of this Agreement shall be
construed in a manner consistent with this intention.  In the event that any
payments or benefits under this Agreement are subject to Section 409A, this
Agreement shall be construed in a manner consistent with the requirements for
compliance with Section 409A and for avoiding taxes or penalties under
Section 409A.  Notwithstanding the foregoing, neither the Executive nor any
beneficiary shall have any claim or right against the Company or any of its
directors, officers, employees, advisers or agents by reason of any failure or
asserted failure of this Agreement, in form or as administered, to comply with
or qualify for exemption from Section 409A.

 

8.                                      Amendment.  This Agreement may be
amended, modified or supplemented, and any obligation hereunder may be waived,
only by a written instrument executed by the parties hereto; provided, that
nothing herein shall be construed as limiting the Company’s ability to amend the
Severance Plan.  The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate as a waiver of any subsequent breach.  No
failure on the part of any party to exercise, and no delay in exercising, any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or remedy by such party preclude
any other or further exercise thereof or the exercise of any other right or
remedy.  All

 

4

--------------------------------------------------------------------------------


 

rights and remedies hereunder are cumulative, and are in addition to all other
rights and remedies provided by law, agreement or otherwise.

 

9.                                      Definitions.

 

(a)                                 “Cause” has the same definition as is set
forth in the Company’s Amended and Restated 2010 Employee, Director and
Consultant Equity Incentive Plan, as in effect at the time of the Executive’s
employment termination; if such plan is no longer in effect at the time of such
termination, Cause shall have the same definition as is set forth in the last
version of such plan in effect prior to such termination.

 

(b)                                 “Change of Control” has the same definition
as is set forth in the Severance Plan.

 

(c)                                  “Constructive Termination” means a
termination of employment by the Executive for Good Reason.

 

(d)                                 “Good Reason” means the occurrence of any of
the following conditions without the Executive’s express consent: (i) a material
diminution in the Executive’s authority, duties or responsibilities, (ii) a
material diminution in the Executive’s total target cash compensation unless
such material diminution is in connection with a proportional reduction in
compensation for all or substantially all of the Company’s executive officers,
or (iii) the relocation of the Executive’s work place for the Company to a
location more than sixty (60) miles from the location of the work place prior to
the Constructive Termination.  The Executive may terminate his or her employment
hereunder for Good Reason by (A) providing notice to the Company, specifying in
reasonable detail the condition giving rise to the Good Reason, no later than
the sixtieth (60th) day following the date that the Executive knew or should
have known (after reasonable inquiry) of the occurrence of that condition,
(B) providing the Company a period of sixty (60) days to remedy the condition so
specified in the notice, and (C) terminating his or her employment for Good
Reason within thirty (30) days following the expiration of the period to remedy
if the Company fails to remedy the condition.

 

(e)                                  “Involuntary Termination” means a
termination of the Executive’s employment by the Company without Cause other
than in connection with the sale of some or all of the assets of the Company,
including the sale of a facility, division, or subsidiary of the Company,
pursuant to which the purchaser offers the Executive substantially equivalent
employment, the terms of which would not give rise to Good Reason.

 

10.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties, and terminates and supersedes any and
all prior agreements and understandings (whether written or oral) between the
parties with respect to the subject matter of this Agreement other than the
Restrictive Covenants Agreement, which shall continue in effect in accordance
with its terms.  The Executive acknowledges and agrees that neither the Company
nor anyone acting on

 

5

--------------------------------------------------------------------------------


 

its behalf has made, and in executing this Agreement the Executive has not
relied upon, any representations, promises or inducements except to the extent
the same is expressly set forth herein.

 

 

 

IRONWOOD PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

ACKNOWLEDGED AND ACCEPTED:

 

 

 

 

 

Signature:

 

 

 

[Name of Executive]

 

 

6

--------------------------------------------------------------------------------

 
